Per Curiam.
— The decree of the court below is so well justified by the reasons assigned in the opinion of the learned president, showing that the devise in question passes a fee tail in the real estate, and an absolute interest in the personal property, that we do not feel called upon to add anything to it. Our own recent decisions are quite numerous in favour of the conclusion, at which he has arrived: 20 State R. 509; 23 Id. 9, 31, 338; 24 Id. 244, 248, 252; 26 Id. 227; 28 Id. 73, 93, 101.
Decree affirmed at the costs of the appellants.